Citation Nr: 1113927	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1965 to October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Denver, Colorado, RO.

The Veteran provided testimony at a February 2011 videoconference hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran's current tinnitus is due to any incident or event in active military service; and against a finding that tinnitus, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In September 2006, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the September 2006 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the March 2007 rating decision, February 2008 SOC, and May 2009 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), and the Veteran was afforded a VA examination in November 2006.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
B.  Facts and Analysis
 
The Veteran contends that he has current bilateral tinnitus which is related to his active service in the Navy.  Specifically, he states that he flew on a cargo plane to Italy in 1966, and that after the flight he could not get his ears to "clear."  In addition, he worked in the boiler room of an aircraft carrier for 10 months, and was exposed to the noise of aircraft engines and other high frequency noises without ear protection.  Moreover, he believes that he was discharged due to his hearing problems.  He avers that he has had ringing in his ears since active service, but did not report it at separation because he thought it was normal.  

The Veteran's November 1965 enlistment examination report is negative for any complaints of tinnitus.  In his service treatment records (STRs), a March 1966 treatment note indicates his ears felt "stuffed up."  On clinical examination, the ears had excessive wax and appeared slightly red.  The canals were cleaned with water, and both eardrums appeared abnormal.  He was given an antibiotic.  

The Veteran continued to report hearing loss, and several audiograms were conducted.  However, there is no documentation of complaints of tinnitus in the STRs.  A September 1966 note from the U.S. Naval Hospital in Philadelphia, Pennsylvania, states that he was transferred there from the Naval Hospital in Portsmouth, Virginia, for further evaluation of hearing loss due to discrepancies between the subjective and objective hearing.  The Veteran stated that he noticed hearing loss since duty in the boiler room on the U.S.S. America, and that in March 1966 he noticed that his ears were full of fluid following a plane flight.  On admission, there was no evidence of decrease in auditory acuity on gross evaluation.  Three weeks were spent attempting to get consistent auditory tests.  During the course of testing, the Veteran reluctantly, eventually was found to have normal results on testing of the right ear.  However, he would never admit voluntarily to hearing in the left ear.  Galvanic skin reaction testing and Stenger testing, however, indicated normal hearing in the left ear.  Accordingly, the Veteran underwent psychiatric evaluation and was diagnosed with emotionally unstable personality, passive-aggressive type, and administrative separation from the Navy based on unsuitability for further service was recommended.  

The Veteran was discharged from service the following month.  The separation examination report includes an audiogram that revealed puretone thresholds of 15, 10, 15, 15, and 25 decibels in the right ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  There were no results recorded for the left ear.  

Following separation from service, the first documented complaints of tinnitus were recorded in the November 2006 VA examination report.  The Veteran reported a high-pitched buzzing noise in both ears, which he said  had occurred most of the time for many years.  The examiner noted his history of working in a boiler room, as well as post-service occupational noise exposure that included 20 years of truck driving.  He also had recreational noise exposure in the form of hunting without hearing protection.  Audiograms showed mild sloping to severe sensorineural hearing loss bilaterally and tinnitus.  The examiner reviewed the STRs, observing the September 1966 note which document normal hearing bilaterally, and normal hearing in the right ear at separation.  Moreover, the examiner noted there were no complaints of tinnitus at the May 1977 VA examination.  Based on the Veteran's hearing sensitivity at the time of separation from service and his occupational and recreational noise exposure, the examiner opined that it is less likely as not that tinnitus is related to active service.  

The Veteran submitted records from Miracle Ear, Sears Hearing Aid Center (Miracle Ear), that consisted of a May 2007 hearing test.  However, no complaints of tinnitus are documented therein.  

Finally, the Veteran submitted several statements from family members regarding his hearing difficulties in support of his claim.  The statements support his contention that he has had hearing loss for many years, but do not address tinnitus directly.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus.  

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestation of tinnitus as an organic disease of the nervous system, either during service or within the Veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of tinnitus within the applicable time period, the criteria for presumptive service connection on the basis of the chronic disease provisions of law are not satisfied.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the current ringing in his ears and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  


In the present case, the Veteran's tinnitus is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of tinnitus or related symptoms in active service.  Normal hearing was noted in September 1966, one month prior to separation.  Following service, there was no documentation of complaints or treatment for tinnitus until 2006, 40 years after his separation from service.  While he appears sincere in his belief as to service connection, in light of the above factors the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for four decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the tinnitus to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.
 
Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for tinnitus is denied.  


REMAND

The Board is of the opinion that VA's duty to assist includes attempting to obtain medical records and affording the Veteran another VA examination with regard to the hearing loss claim under the facts and circumstances of this case.  

First, the Board acknowledges that the records of Miracle Ear were requested by the RO, and a response was received in April 2008 stating that no patient by the name of "Leath Van Nelson" was located.  As observed by a Rating Veterans Service Representative (RSVR) in a May 2009 note, Miracle Ear identified the Veteran by the incorrect name (Leath Van Nelson instead of Van Nelson Leath) in its response.  Therefore, it is unclear whether Miracle Ear conducted its search for records under the Veteran's correct name.  A second request for the records should be sent, highlighting the correct first and last name of the Veteran.

Next, under the law, VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, although the Veteran was afforded a VA examination in November 2006, his testimony at the Board hearing, statements from his family members, and an examination report from Miracle Ear suggest that his hearing loss disability has worsened since the 2006 examination.  The Veteran specifically made this contention at the 2011 hearing, and the 2007 audiogram, while not interpreted into numerical results, indicates that his hearing loss has worsened.  Further, letters from various family members suggest that the Veteran's hearing loss has worsened in the past several years.

The last VA audiological examination with results for VA rating purposes dates to November 2006, more than 4 years ago.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

Accordingly, the case is REMANDED for the following action:

1.  Request any and all records pertaining to the Veteran from Miracle Ear and associate them with the claims file.  The Veteran's correct first and last name should be highlighted in the request to avoid confusion, and any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and should also state the results of the word recognition test, in percentages, using the Maryland CNC test.  Finally, the audiologist should also comment on whether the Veteran's bilateral hearing loss results in any unusual or exceptional impairment in his daily functioning in occupational and/or social settings.  

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


